     Case 3:20-cv-00405-RCJ-WGC Document 4 Filed 12/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA
10

11    GABRIAL WILLIAMS,                                   Case No. 3:20-cv-00405-RCJ-WGC
12                        Petitioner,                     ORDER
13            v.
14    STATE OF NEVADA, et al.,
15                        Respondents.
16

17           On September 22, 2020, the court denied petitioner's application to proceed in forma

18   pauperis and directed him to pay the $5.00 filing fee for a petition for a writ of habeas corpus.

19   ECF No. 3. The court also directed petitioner to file a habeas corpus petition because, although

20   he sent an application to proceed in forma pauperis, he did not send a petition itself. Id.

21   Petitioner has not complied with any of the court's orders in the allotted time. The court will

22   dismiss the action. The dismissal will be without prejudice, but the court makes no statement

23   whether any subsequently commenced action will be timely under 28 U.S.C. § 2244(d)(1). See

24   Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

25           Reasonable jurists would not find the court's determination to be debatable or wrong, and

26   the court will not issue a certificate of appealability.

27

28
                                                          1
     Case 3:20-cv-00405-RCJ-WGC Document 4 Filed 12/08/20 Page 2 of 2



 1          IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice for
 2   petitioner's failure to pay the filing fee and to file an petition for writ of habeas corpus. The clerk
 3   of the court is directed to enter judgment accordingly and to close this action.
 4          IT FURTHER IS ORDERED that a certificate of appealability will not issue.
 5          DATED: December 8, 2020.
 6                                                                  ______________________________
                                                                    ROBERT C. JONES
 7                                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
